UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7110


GEORGE D. GATES,

                  Petitioner - Appellant,

             v.

PATRICIA R.       STANSBERRY,    Warden;   UNITED    STATES    PAROLE
COMMISSION,

                  Respondents – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:07-cv-01212-LO-TCB)


Submitted:    October 21, 2008                Decided:   October 29, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George D. Gates, Appellant Pro Se. Yiris E. Cornwall, Catherine
DeRoever Wood, Assistant United States Attorneys, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             George    D.   Gates   appeals     the    district    court’s       order

accepting     the     recommendation      of     the   magistrate        judge     and

dismissing    Gates’     28    U.S.C.   § 2241    (2000)    petition,      and    its

orders   denying      Gates’   motions    for    reconsideration.          We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons state by the district court.                     Gates v.

Stansberry,    No.    1:07-cv-01212-LO-TCB        (E.D.    Va.     May    23,    2008;

filed June 17, 2008; entered June 19, 2008; filed June 30, 2008;

entered July 1, 2008).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the    court    and    argument    would    not    aid    the

decisional process.

                                                                           AFFIRMED




                                         2